[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                              FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                       U.S.
                               ________________________ ELEVENTH CIRCUIT
                                                                       FEB 17, 2011
                                      No. 10-12239                      JOHN LEY
                                  Non-Argument Calendar                   CLERK
                                ________________________

                                  Agency No. A097-956-106


SINESIA MARIA RABELO,
a.k.a. Maria Rabelo Sinesia,

lllllllllllllllllllll                                                          Petitioner,

                                           versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                        Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (February 17, 2011)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
      Sinesia Maria Rabelo seeks review of the Board of Immigration Appeals’

(BIA) order dismissing her motion to reconsider her second motion to reopen her

removal proceedings. On appeal, she challenges only the denial of her first

motion to reopen her removal proceedings and the merits of the underlying

removal order. We lack jurisdiction to consider the denial of Rabelo’s first motion

to reopen because she failed to exhaust her administrative remedies by filing a

timely petition for review of that decision. 8 U.S.C. § 1252(d)(1); Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (noting we

lack jurisdiction to consider claims not raised before the BIA). Our review on

appeal is thus limited to whether the BIA abused its discretion in affirming the IJ’s

decision denying the motion for reconsideration of the order denying Rabelo’s

second motion to reopen. Because Rabelo does not attack the BIA’s

determination that her second motion to reopen was numerically barred, or present

any argument that an exception existed that would overcome the number bar, she

has abandoned those arguments. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1228 n.2 (11th Cir. 2005) (“When an appellant fails to offer argument on an issue,

that issue is abandoned.”).

      Accordingly, we dismiss the petition to the extent that Rabelo seeks to

challenge the IJ’s underlying order of removal and the denial of her first motion to

                                          2
reopen. We deny the petition to the extent that she challenges the BIA’s denial of

her motion for reconsideration.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                         3